Exhibit 23.02 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement of our reportdated April 30, 2013, relating to the consolidated financial statements of BluePhoenix Solutions Ltd. appearing in its Annual Report for the year ended December 31, 2012. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ Ziv Haft Ziv Haft Certified Public Accountants (Isr.) BDO Member Firm Tel Aviv, Israel November 26, 2013
